DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto US20200251748A1 (cited in IDS filed 23 May 2022) in view of Gerhardt US3212937A.


Regarding claim 1. Imoto teaches a catalyst for a fuel cell (Imoto, [0010]-[0017], [0021]-[0100], Figs. 1-3, Table 1), comprising:
a carbon support (Imoto, [0012], [0022]-[0027], Fig. 1, carbon support 10) including a high surface area porous carbon (Imoto, [0024]-[0025]),
a low surface area graphitized carbon (Imoto, [0042]),
and a metal (Imoto, [0028]) selected from a group consisting of platinum, a platinum alloy and combinations thereof (Imoto, [0043]-[0044[),
wherein the metal is deposited onto the carbon support (Imoto, [0028]).
Imoto however does not explicitly teach wherein a carbon support comprising a low surface area nonporous carbon.
Gerhardt teaches a catalyst for a fuel cell (Gerhardt, cols. 1-4, Table 1) comprising a carbon support (Gerhardt, col 1, lines 20-22, col. 3, lines 61-67) including a high surface area porous carbon (Gerhardt, col. 1 line 71 – col. 2 line 2) and a low surface area nonporous carbon (Gerhardt, col. 1, lines 23-24) thereby improving the physical properties of the support (Gerhardt, col. 3, lines 61-67).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalyst for a fuel cell of Imoto incorporating the teaching of Gerhardt wherein the carbon support including a high surface area porous carbon, a low surface area graphitized carbon, and a low surface area nonporous carbon in order to extend the lifetime of the fuel cell.

Regarding claim 2, Imoto further discloses wherein the high surface area porous carbon has a surface area in the range of 700 m2/g to 1300 m2/g, which substantially overlaps with the claimed range from about 300 m2/g to about 1200 m2/g.

Regarding claim 3, Imoto teaches a low surface area graphitized carbon (Imoto, [0042]) and also teaches surface area of the carbon can be modified to improve the catalyst activity of the catalyst (Imoto, [0012]-[0017]).
Imoto does not explicitly discloses wherein the low surface area graphitized carbon has a surface area from about 125 m2/g to about 300 m2/g. Imoto however does teach the surface area of the carbon support as a factor that can be optimized to control catalytic activity and the operation of the fuel cell (Imoto, [0012]-[0017]), identifying it as a known result effective variable which one of ordinary skill in the art through routine experimentation can optimize to improve the catalytic activity of the catalyst and operation of the fuel cell (Imoto, [0017]). The Courts have held that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention through routine experimentation to optimize the surface area of low surface area graphitized carbon wherein the low surface area graphitized carbon has a surface area from about 125 m2/g to about 300 m2/g thereby improving the catalytic activity of the catalyst.

Regarding claim 4, modified Imoto discloses all of the limitations of claim 1 as set forth above. Gerhardt additionally discloses wherein the low surface area nonporous carbon has a surface area from 75 m2/g to about 175 m2/g (Gerhardt, Table 1, materials 4 and 5), which substantially overlaps with the claimed range from about 50 m2/g to about 125 m2/g, thereby improving the physical properties of the support (Gerhardt, col. 3, lines 61-67).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the catalyst for a fuel cell of Imoto additionally incorporating the teaching of Gerhardt wherein the low surface area nonporous carbon has a surface area from 75 m2/g to about 175 m2/g, substantially overlapping with the claimed range from about 50 m2/g to about 125 m2/g, in order to improve the lifetime of the catalyst for a fuel cell.

Regarding claim 5, Imoto further teaches wherein the platinum alloy includes a member selected from a group consisting of: platinum-cobalt (Pt—Co), platinum-nickel (Pt—Ni), and combinations thereof (Imoto, [0043]-[0044]).

Regarding claim 6, Imoto additionally discloses a catalyst ink comprising the catalyst of claim 1 and a liquid vehicle (Imoto, [0052]-[0056], [0083])

Regarding claim 7, Imoto teaches an electrode for a fuel cell (Imoto, [0010]-[0017], [0021]-[0100], Figs. 1-3, Table 1), comprising:
a carbon support (Imoto, [0012], [0022]-[0027], Fig. 1, carbon support 10) including a high surface area porous carbon (Imoto, [0024]-[0025]),
a low surface area graphitized carbon (Imoto, [0042]),
and a metal (Imoto, [0028]) selected from a group consisting of platinum, a platinum alloy and combinations thereof (Imoto, [0043]-[0044[),
wherein the metal is deposited onto the carbon support (Imoto, [0028])
and an ionomer (Imoto, [0049]-[0051]).
Imoto however does not explicitly teach wherein a carbon support comprising a low surface area nonporous carbon.
Gerhardt teaches a catalyst for a fuel cell (Gerhardt, cols. 1-4, Table 1) comprising a carbon support (Gerhardt, col 1, lines 20-22, col. 3, lines 61-67) including a high surface area porous carbon (Gerhardt, col. 1 line 71 – col. 2 line 2) and a low surface area nonporous carbon (Gerhardt, col. 1, lines 23-24) thereby improving the physical properties of the support (Gerhardt, col. 3, lines 61-67).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catalyst for a fuel cell of Imoto incorporating the teaching of Gerhardt wherein the carbon support including a high surface area porous carbon, a low surface area graphitized carbon, and a low surface area nonporous carbon in order to extend the lifetime of the fuel cell.

Regarding claim 8, Imoto also discloses wherein the ionomer includes a perfluoro-based ionomer with a sulfonic acid group (Imoto, [0049]), satisfying the limitation of the claim wherein the ionomer includes perfluorosulfonic acid.

Regarding claim 9, Imoto additionally teaches a membrane electrode assembly (Imoto, [0016], [0057]-[0058]) comprising the electrode according to claim 7 and a proton exchange membrane (Imoto, [0049]).

Regarding claim 10, Imoto discloses a method of making a catalyst (Imoto, [0010]-[0017], [0021]-[0100], Figs. 1-3, Table 1), comprising:
blending a high surface area porous carbon, a low surface area graphitized carbon (Imoto, [0042]),
depositing a catalyst precursor onto the carbon blend to form a post-deposition carbon blend (Imoto, [0028], [0043]-[0044]),
wherein the catalyst precursor is selected from a group consisting of a platinum precursor, a platinum alloy precursor, and combinations thereof (Imoto, [0044])
and heating the post-deposition carbon blend to form a carbon supported catalyst (Imoto, [0056]),
wherein the carbon supported catalyst includes a metal deposition product selected from a group consisting of platinum, platinum alloy, and combinations thereof (Imoto, [0028], [0043]-[0044]).
Imoto however does not discloses blending a high surface area porous carbon, a low surface area graphitized carbon and a low surface area nonporous carbon to form a carbon blend. 
	Gerhardt teaches a method for making a catalyst for a fuel cell (Gerhardt, cols. 1-4, Table 1) comprising a carbon support (Gerhardt, col 1, lines 20-22, col. 3, lines 61-67) including a high surface area porous carbon (Gerhardt, col. 1 line 71 – col. 2 line 2) and a low surface area nonporous carbon (Gerhardt, col. 1, lines 23-24) in order to reduce manufacturing costs (Gerhardt, col. 2, lines 15-16).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Imoto incorporating the teaching of Gerhardt wherein blending a high surface area porous carbon, a low surface area graphitized carbon and a low surface area nonporous carbon to form a carbon blend thereby reducing manufacturing costs.

Regarding claim 11, modified Imoto also teaches the method further comprising ascertaining a particle size of the carbon blend following the blending step (Imoto, [0015]-[0017, [0026]-[0027], [0031]-[0034], [0038]-[0042]) and repeating the blending step until a predetermined particle size is obtained for the carbon blend (Imoto, [0038]-[0042]).

Regarding claim 12, modified Imoto additionally discloses the method further comprising chemically treating the carbon blend with one of an oxidizing agent and an acidic condition prior to the depositing step (Imoto, [0042]).

Regarding claim 13, modified Imoto further teaches the method further comprising heat treating the carbon blend in one of an inert atmosphere and air prior to the depositing step (Imoto, [0042]).

Regarding claim 14, modified Imoto also discloses the method further comprising washing the post-deposition carbon blend prior to the heating step (Imoto, [0069]).
Regarding claim 15, modified Imoto teaches all of the limitations of claim 14 as set forth above comprising washing the post-deposition carbon blend prior to the heating step in order to remove undesired components and to obtain a carbon support (Imoto, [0069]) but does not explicitly teach the method further comprising repeating the washing of the post-deposition carbon blend prior to the heating step.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to repeat the steps to ensure removal of undesired components from the carbon support and further modify the method of modified Imoto wherein the method further comprising repeating the washing of the post-deposition carbon blend prior to the heating step in order to obtain the obvious result of removing undesired components, obtaining a carbon support.
The Courts have held that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (see MPEP § 2144.04).

Regarding claim 16, modified Imoto discloses all of the limitations of claim 14 as set forth above and further discloses wherein washing the post-deposition carbon blend is followed by drying the post-deposition carbon blend prior to the heating step (Imoto, [0069]-[0070]).

Regarding claim 17, modified Imoto teaches a method of making an electrode (Imoto, [0010]-[0017], [0021]-[0100], Figs. 1-3, Table 1), comprising:
making the catalyst according to the method of claim 10 (see claim 10 above)
mixing the catalyst, a solvent, and an ionomer to form a slurry or ink (Imoto, [0052])
depositing the slurry or ink onto a surface (Imoto, [0054]-[0055])
and removing the solvent to form the electrode (Imoto, [0056]).

Regarding claim 18, modified Imoto discloses all of the limitation of claim 17 as set forth above and further discloses wherein the surface includes a member selected from a group consisting of a proton exchange membrane, a gas diffusion layer, and combinations thereof (Imoto, [0055]).

Regarding claim 19, modified Imoto discloses all of the limitation of claim 17 as set forth above and additionally teaches the method further comprising transferring the electrode from the surface to a proton exchange membrane (Imoto, [0055]).

Regarding claim 20, modified Imoto teaches all of the limitation of claim 17 as set forth above also discloses wherein removing the solvent includes volatilizing the solvent (Imoto, [0052] and [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mizutani US20200075964A1 (discloses a porous carbon supported catalyst),
	Diamon US20060099488A1 (discloses a tradeoff between porous and non-porous carbon supported catalysts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728